Citation Nr: 1007664	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for inflammatory bowel 
disease (IBD).

2.  Entitlement to service connection for a peptic ulcer.

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for an anal fissure.

5.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from May 1964 to October 1964, as well as an additional 
52 total days of active duty for training during the months 
of June 1965, June 1966, July 1967, and June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for IBS, IBD, ulcers, hemorrhoids, 
a rectal condition, and GERD.

The Veteran requested a hearing in connection with his 
appeal.  In November 2009, he was provided a travel board 
hearing, and a transcript of the proceeding has been 
associated with the claims file.

During the November 2009 hearing, the Veteran withdrew the 
issue of entitlement to service connection for IBD.  As 
addressed in the decision below, this claim is dismissed 
without prejudice.

The issues of entitlement to service connection for IBS and 
GERD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran at his travel board hearing requesting withdrawal of 
the issue of entitlement to service connection for 
inflammatory bowel disease; there are no questions of fact or 
law remaining before the Board in this matter.

2.  The Veteran does not have a current peptic ulcer 
disability.

3.  The Veteran does not have a current hemorrhoid 
disability.

4.  The Veteran does not have a current anal fissure 
disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of a 
substantive appeal pertaining to a claim for entitlement to 
service connection for IBD have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).

2.  Service connection for a peptic ulcer disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Service connection for a hemorrhoid disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  Service connection for an anal fissure disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inflammatory Bowel Disease

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the Veteran perfected 
an appeal of the September 2004 rating decision with a 
January 2005 Notice of Disagreement and a March 2006 
substantive appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204(a).  At the Veteran's November 2009 travel 
board hearing, the Veteran informed the undersigned Veteran's 
Law Judge, orally and in writing, that he wished to withdraw 
his appeal as to the issue of entitlement to service 
connection for IBD.  Accordingly, the Board does not have 
jurisdiction to review this issue, and the appeal of this 
issue is dismissed.

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Under the applicable 
laws and regulations, VA must review the information and the 
evidence presented with a claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice provided to the Veteran in 
April 2004 and June 2006 fully informed the Veteran of the 
criteria related to his service connection claims.  He was 
also provided relevant information on disability ratings and 
effective dates.

VA's duty to assist the Veteran in the development of the 
claims includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  The RO has obtained 
the Veteran's service treatment records, VA outpatient 
treatment records, and private treatment records.  The 
Veteran submitted statements from himself, as well as others 
who knew him since his time in service, describing 
symptomatology related to his disabilities.  VA provided the 
Veteran with examinations in November 2003, and August and 
November 2007, regarding his claims for service connection.  
Although these examinations were not adequate regarding the 
Veteran's IBS and GERD, they were adequate concerning his 
claims for service connection for ulcers, hemorrhoids, and an 
anal fissure; the examinations found that these conditions 
were not present, and thus any issues with regard to the 
adequacy of any nexus opinions regarding the conditions are 
moot.  The Veteran requested a hearing in conjunction with 
his appeal, and was provided a travel board hearing in 
November 2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained, and the Board finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Evidence

The Veteran was examined in October 1964, at which time he 
denied stomach and intestinal problems.  His examination 
report noted a normal digestive system.  

According to a July 1967 statement from a medical provider, 
in July 1967, during a period of active duty for training, 
the Veteran was hospitalized for nine days for a bleeding 
ulcer.

A medical record clerk provided a statement in August 1967 
indicating that the Veteran was hospitalized in July 1967 
because of abdominal pain, vomiting with blood, and black 
tarry stools.  He had a six-month history of epigastric pain, 
for which he was on a modified diet at home.  

In June 1968, the Veteran was treated for a duodenal ulcer, 
which had been present for "several years."  The Veteran 
would have gastrointestinal problems, including epigastric 
pain, unless he maintained a bland diet.  

The Veteran began receiving treatment for an anal fissure in 
January 1984.  Symptomatology associated with the anal 
fissure included rectal pain and bleeding.  Treatment 
continued until April 1985, at which time the Veteran was 
provided inpatient surgery consisting of excision of chronic 
anal fissure with anoplasty.  Post-surgery progress reports 
noted a well-healed rectum.  

The Veteran was provided an esophagogastroduodenoscopy (EGD) 
in August 2003, which included a "careful inspection of the 
duodenal, gastric, and esophageal mucosa."  The relevant 
findings included a normal esophagus, and no evidence of 
ulceration.  

Private records from November 2001 showed that the Veteran 
had scar tissue from past ulcers, but did not indicate any 
current ulceration.  

In November 2003, the Veteran submitted statements from his 
mother, wife, daughter, and a friend, which all attested that 
the Veteran had a long-standing history of epigastric 
pressure and pain, with throat-clearing, regurgitation, and 
gas.

The Veteran was provided a VA examination in November 2003.  
The examiner noted that over the years, the Veteran had 
continued to suffer with regurgitation and had been diagnosed 
with a gastroesophageal reflux problem.  More recent studies 
showed no peptic ulcer in the Veteran's stomach, but did show 
irritation of the duodenal bulb.  The Veteran's complaints at 
the time of the examination were epigastric pain, 
regurgitation, periodical sore throat, and periodical 
intermittent diarrhea and constipation.  On physical 
examination, the examiner noted that the Veteran demonstrated 
his regurgitation as evidence of his gastrointestinal 
discomfort.  The examiner diagnosed the Veteran with GERD and 
a history of peptic ulcer disease with no clinical or 
radiological confirmation of the disease at the time of the 
examination.  The examiner further opined, based on the 
Veteran's post-service history, that there was no evidence of 
any connection between the Veteran's current regurgitation 
and his history of a peptic ulcer.

Treatment records from March 2004 show a diagnosis of GERD 
and IBS.  The Veteran did not have ulcers, hemorrhoids, or an 
anal fissure at that time.  

A March 2006 letter from Dr. J.W. indicated that the Veteran 
was being actively treated for GERD and IBS.  

A June 2006 VA progress report showed that the Veteran had 
IBS and GERD.  There was no evidence of current ulceration, 
hemorrhoids, or an anal fissure.

Dr. J.W. submitted another letter in December 2006, at which 
time she stated that the Veteran was treated for ulcers in 
service, and that he "continued to have problems with the 
same and persistent symptoms since that time which include 
abdominal pain and reflux and may very well represent 
intermittent ulcer disease."  

A December 2006 VA progress report, signed by Dr. J.W., 
indicated that the Veteran had GERD and IBS, but that his EGD 
was normal.  She did not include a diagnosis of ulcers.

The Veteran was provided a VA examination for his digestive 
system in August 2007.  The examiner extensively noted the 
Veteran's medical history in the report.  The Veteran 
informed the examiner that his GERD occurred daily.  The 
Veteran claimed to have an occasional weak anal sphincter, 
which he said was due to the 1985 anoplasty.  The Veteran 
also stated that he intermittently noted blood post bowel 
movement, but that he had last had a thrombosed hemorrhoid in 
1985.  A December 2006 test for H. pylori had been negative.  
The examiner diagnosed the Veteran with GERD and IBS, as well 
as a history of anal fissure and hemorrhoids.  The 
examination was negative for a current anal fissure or 
hemorrhoids.  Notably, the examiner determined that the 
Veteran did not have an ulcer, but diagnosed the Veteran with 
a history of ulcers.  Despite the negative examination 
report, the examiner inexplicably included the opinion that 
ulcer disease "is at least as likely related to service 
events, hospitalization, treatments, and is intermittent and 
lifelong," and that it was "linked in at least a partial 
way to PTSD."  The examiner opined that the Veteran's GERD 
and IBS were not related to his service.

A progress note from October 2007 continued diagnoses of GERD 
and IBS, and did not include diagnoses of ulcers, 
hemorrhoids, or an anal fissure. 

Because the August 2007 report was ambiguous as to whether 
the Veteran actually had an ulcer or peptic ulcer disease, 
the file was sent for a new examination in November 2007.  
The examiner noted that the Veteran's ulcers had been in 
remission since at least 2001.  The Veteran had abdominal 
tenderness.  The examiner noted that the Veteran's current 
diagnoses included only GERD and IBS.  The examiner found 
that the Veteran did not have an ulcer or suffer from 
duodenitis.  Supporting his opinion, the examiner stated that 
"duodenitis is primarily an esophagogastroduodenoscopy 
diagnosis whereby inflammation is observed in the first 
portion of the duodenum.  [EGD] twice in the past two years 
has not shown this inflammation[,] and has not shown an ulcer 
in either stomach or duodenum.  Veteran's symptoms are most 
consistent with GERD and [IBS]."  

A September 2008 progress report noted that the stress 
associated with the Veteran's VA compensation claim was 
making his IBS worse.  The examiner stated that he felt the 
Veteran's IBS symptoms were worsened and exacerbated by his 
underlying anxiety, as well as his PTSD.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2009.  The Veteran argued that 
his GERD and IBS were made worse by his PTSD.  He argued that 
all of his conditions were interrelated and were tied to his 
in-service ulcers.  

The Board finds that there is no evidence that the Veteran 
has ulcers or an ulcer disease of any sort, hemorrhoids, or 
an anal fissure.

Specifically with regard to the hemorrhoids and anal fissure, 
there has been no evidence of either condition during the 
period of the Veteran's appeal.  

The evidence also supports a finding that the Veteran has not 
had any ulcers during the period on appeal, and that he does 
not have an ulcer-related disease.  All EGDs performed during 
the period on appeal have been negative.  

The Board acknowledges that in December 2006, Dr. J.W. stated 
that the Veteran "continued to have problems with the same 
and persistent symptoms since that time which include 
abdominal pain and reflux and may very well represent 
intermittent ulcer disease."  This does not amount to a 
finding of ulcers or any other ulcer-related disease.  
Further, during the same month, Dr. J.W. submitted a medical 
report for the Veteran noting that he did not have an ulcer.  
The Board does not find Dr. J.W.'s initial statement 
regarding the possibility of intermittent ulcer disease 
persuasive in light of her own negative report, as well as 
the regular findings throughout the period on appeal that the 
Veteran did not have an ulcer or ulcer disease.

Additionally, the August 2007 examiner, although not finding 
a current ulcer disease or disability, opined that the 
Veteran's ulcer was linked to service and aggravated by his 
PTSD.  As there was no actual diagnosis of an ulcer or an 
ulcer-related disease, the opinion was inadequate for 
service-connection purposes, and a new examination was 
conducted.  At the November 2007 examination, scheduled to 
resolve the contradiction between the diagnosis and opinion 
provided by the August 2007 examiner, the examiner found that 
the Veteran did not have an ulcer or ulcer disease.  

Service connection requires a current disability.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If the Veteran 
does not have a present disability, there can be no valid 
claim.  Brammer, 3 Vet. App. at 225.  The Veteran has not had 
a diagnosis of an ulcer, hemorrhoid, or anal fissure at any 
point during the period on appeal.  Without the presence of a 
disability due to an ulcer, hemorrhoid, or anal fissure 
during the appeal, the Board need not address whether the 
Veteran had an in-service occurrence of these disabilities, 
or whether there is a nexus to any current disability.  The 
Board finds that service connection for these disabilities is 
not warranted.  




ORDER

The appeal for service connection for inflammatory bowel 
disease is dismissed.

Entitlement to service connection for a peptic ulcer is 
denied.

Entitlement to service connection for hemorrhoids is denied.  

Entitlement to service connection for an anal fissure is 
denied.


REMAND

The Veteran has current diagnoses of IBS and GERD.  Although 
the Veteran was provided a VA examination for these 
disabilities in August 2007, the examination was inadequate.  

Once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return it as inadequate for evaluation purposes.  Hayes 
v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2. 

The August 2007 examiner opined, without providing any 
reasoning in support of his opinion, that the two 
disabilities were unrelated to the Veteran's PTSD.  Further, 
he did not offer an opinion as to whether either of the 
conditions were related to his service.  

A decision cannot be made on the Veteran's claims for service 
connection for IBS and GERD without an adequate examination 
and opinion regarding these conditions.  On remand, the RO 
should schedule the Veteran for a new examination for his IBS 
and GERD.  The examiner should opine as to whether it is at 
least as likely or not that the Veteran's IBS and/or GERD are 
related to his active duty service, or whether they are 
aggravated by his service-connected PTSD.  If one or both of 
the diseases are aggravated by his PTSD, the examiner should 
state to what extent they are aggravated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a new examination for his IBS and GERD.  
Prior to the examination, the examiner 
should fully review this remand and the 
Veteran's claims file, and should note in 
the examination report that such review 
occurred.

The examiner should fully examine the 
Veteran's IBS and GERD disabilities.  The 
examiner should then opine as to whether 
it is at least as likely or not that the 
Veteran's IBS and/or GERD are related to 
his active duty service, or whether they 
are aggravated by his service-connected 
PTSD.  If one or both of the diseases are 
aggravated by his PTSD, the examiner 
should state to what extent they are 
aggravated.  

A full and complete rationale is requested 
for all opinions expressed by the 
examiner.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


